Title: To John Adams from Benjamin Rush, 13 July 1808
From: Rush, Benjamin
To: Adams, John



My dear Old friend
Philadelphia July 13. 1808

The Campaign of Summer diseases being opened,—and my duties calling me at all hours of the day into the field of sickness and distress, I have not had time ’till now to answer your last letter. I shall abruptly say in reply to the latter part of it, that the Union of the Democrats and Quids in our state was founded upon the dread of federal power manifested in the supposed removal of your son from the Senate of the U States.—That Union however was but a partial & transient.—many of both sects of Republicans will join the federalists at the next election; and still more of the original Democrats will unite in Clinton & Monroe. The extensive County of northumberland has  lately held a Convention, in which a decision vote in favor of those two Gentlemen is recommended to the future electors of Pennsylvania. How this great business will end I know not. The embargo becomes daily more and more unpopular among both farmers & mechanics. Its influence is in favor of a revolution of the power of our Country.
I have lately heard that a life of general Hamilton is preparing for the press. It will consist of many documents which will throw light upon the Councils of our the Army and Government of the United States during the time Mr Hamilton acted as Aid de Camp, and Secretary of the treasury under General Washington. One of Hamiltons friends said in my present presence a few days ago—“the intended publication would show General W: to be a good man, but General Hamilton to be a great man.” Let this work and as it will, I shall continue to believe that “great men are a lye, and mean men Vanity” and that there is very little difference in that Superstition which leads us to believe in what the World call “Great men,” and in that which leads us to believe in Witches & Conjurers.—
The papers will inform You of the death of my old friend brother Professor and old enemy Dr Shippen.—It was He sent for me in his last illness, and discovered After he was unable to speak, that he carried no hostility out of the world against me. This was a great triumph of truth, or of Religion in his mind, for he was unfriendly to me ever since my Settlement in Philada in 1769.—Marriage and death it is said Opens every body’s mouth.—The Doctors death has produced a hundred Speeches, and Anecdotes respecting his Character,—But Alas!—they all relate chiefly to events that can do him no good in the world to which he is gone. Peace and joy to his departed Spirit!—He was visited by a pious Clergyman on the day of his death, to whom he made Signs of his in Answer to questions that were proposed to him, that he had hopes beyond the grave, and that those hopes were founded in the mercy of God manifested to the world by the death of his son.
ADieu! my dear friend. Excuse the shortness and haste to this letter, and be assured of the respect, friendship & Affection of yours & your dear Mrs Adams.
Benjn: Rush
PS: You may safely Commit your ideas upon the present state of our Country to me. no person sees your letters but my son Richard with whom they are like the Voice of an Oracle.
Wm Duane is appointed a Colonel in the new Army.—I send you herewith two pamphflets—the one by my son in law in which you will find marks of a strong & original mind. The Other will exhibit a proof of the flourishing state of our medical School.—

